PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Broadley et al.
Application No. 16/222,312
Filed: 17 Dec 2018
For: Mechanical Joining Of Nitinol Tubes

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
June 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to properly reply in a timely manner to the final Office action mailed, November 24, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on February 25, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE (Request for Continued Examination, with the required fee of $1,360, (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.  Accordingly, the RCE is accepted as being unintentionally delayed.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480 extension of time fee submitted with the petition on June 15, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited to petitioner’s deposit account. 

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.








/KIMBERLY A INABINET/Paralegal Specialist, OPET